DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-14, filed on 05/17/2022, with respect to the rejection(s) of claims 1-8, 10, 12-32  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection (finality) has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Jung et al (US 2014/0112236 A1), hereinafter, “Jung_236”  in view of Hong et al (US 2017/0366363 A1), hereinafter, “Hong” further in view of Jung et al (US7,773,556 B2), hereinafter, “Jung_556”.
Applicant’s arguments with respect to claims 1-8, 10, 12-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-17 and 19-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2014/0112236 A1), hereinafter, “Jung_236”  in view of Hong et al (US 2017/0366363 A1), hereinafter, “Hong” further in view of Jung et al (US7,773,556 B2), hereinafter, “Jung_556”.
Regarding claims 1, Jung_236 discloses: A method (fig 8, para [0110]) comprising: receiving, by a first base station from a second base station, a handover request message for a wireless device (fig 8, para [0112], in step S805, the target base station (equivalent to “first base station” a handover request message from the source base station equivalent to “second base station” for the UE), 
wherein the handover request message (fig 8, para [0111], where, the source base station generate handover request message based on the measurement report that was sent by the UE) comprises: one or more temporary mobile group identities (TMGIs) of one or more multimedia broadcast multicast service (MBMS) services indicated by the wireless device (fig 7-8, Table 1 and Table 2,para [0104]-[0106], where, indicated MBMS service type  associated with TMGI for each MBMS service, further para [0113] and para [0117]); 
Jung_236 does not explicitly teach: a group-radio network temporary identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device; and One or more bearer identifiers of one or more bearers; and Transmitting, by the first base station to the wireless device and based on the G-RNTI, transport blocks comprising: MBMS transport blocks associated with at least one of the one or more MBMS services; and data transport blocks of the at least one of the one or more bearers.  
Hong teaches: a group-radio network temporary identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device (para [0064], The UE interested in group communication may know group communication service identification information (TMGI) for identifying a particular group communication service, para [0106], “the UE may transmit a MBMS interest information message to the eNB” and para [0108], where, “the UE may insert at least one TMGI into the MBMS interest information message” and also the UE may insert a G-RNTI into the MBMS interest information message); and One or more bearer identifiers of one or more bearers (para [0067], where, “the G-RNTI may be associated with identification information for identifying the downlink service/session/bearer of the group communication service/session/bearer”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a group-radio network temporary identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device; and One or more bearer identifiers of one or more bearers” taught by Hong into the system of Jung_236 in order to receive single-cell multi-transmission control information including the G-RNTI associated with the particular group communication service/session/bearer by the UE for efficient transmission of group communication data. And 
although Hong further teaches: Base station allocates G-RNTI to the UE (para [0067]).
However, neither jung_236 nor Hong explicitly teach: Transmitting, by the first base station to the wireless device and based on the G-RNTI, transport blocks comprising: MBMS transport blocks associated with at least one of the one or more MBMS services; and data transport blocks of the at least one of the one or more bearers.  
Jung_556 teaches:  Transmitting, by the first base station to the wireless device ... transport blocks (fig 6, col 9, lines 20-24, where, “(18) FIG. 6 illustrates a method of transmitting transmission timing point information for an MBMS transport block. As illustrated in FIG. 6, transmission timing point information related to an MBMS transport block is transmitted to a UE from an RNC”) comprising: MBMS transport blocks associated with at least one of the one or more MBMS services (fig 6, col 9, lines 45-62, “The MBMS service transmission timing may be a new CFN generated specifically for the MBMS. The UE receives the new CFN and determines an accurate transmission timing point of the transport block”); and data transport blocks of the at least one of the one or more bearers (col 3, lines 13-17, “the point-to-multipoint radio bearer is a unidirectional downlink radio bearer and is configured by a logical channel MTCH (MBMS traffic channel), a transport channel FACH (forward access channel), and a physical channel SCPCH”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “Transmitting, by the first base station to the wireless device and based on the G-RNTI, transport blocks comprising: MBMS transport blocks associated with at least one of the one or more MBMS services; and data transport blocks of the at least one of the one or more bearers” taught by Jung_556 into the system of Jung_336 and Hong in order to securing a quality of service (QoS) of a radio bearer service.
Regarding claim 8, the claim of a first base station includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the handover process for the base station, and the rejection to claim 1 is applied hereto.
Regarding claims 15 and 24, the claim related to a method and a second base station includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing method of the second base station, and the rejection to claim 1 is applied hereto. Additionally the claims require RRC messaging, Jung_236 teaches RRC messaging (para [0014]).
Regarding claim 28, the claim related to a system includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing method of the system, and the rejection to claim 1 is applied hereto. 
Regarding claim 36, the claim related to a method includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing method, and the rejection to claim 1 is applied hereto.
Regarding claims 2 and  29, Jung_236 discloses: The method of claim 1 and the system of claim 28, further comprising: receiving, by the second base station from the wireless device, at least one radio resource control (RRC) message (para [0014], receive RRC connection configuration message), however, Jung_236 does not explicitly teach: comprising the one or more TMGIs of the one or more MBMS services.  
Hong teaches: one or more TMGIs of the one or more MBMS services (para [0067], “The G-RNTI may be associated with the TMGI”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “one or more TMGIs of the one or more MBMS services” taught by Jung_556 into the system of Jung_336 and Hong in order to securing a quality of service (QoS) of a radio bearer service
Regarding claims 3, 10, 16, 25, 30 and 40, Jung_236 discloses: The method, base station and system of claims 1, 8, 15, 24, 28 and 36, wherein the handover request message further comprises one or more MBMS parameters for at least one of the one or more MBMS services (para [0049], “The setup of the RB implies a process for specifying a radio protocol layer and channel properties to provide a particular service and for determining respective detailed parameters and operations. The RB can be classified into a signaling RB (SRB), a data RB (DRB), and an MBMS point-to-multipoint (PTM) RB (MRB)”), and wherein the one or more MBMS parameters comprises at least one of: an MBMS frequency; an MBMS session identifier; 2Application No. 15/816,190Docket No.: 007412.04023\US Reply to Office Action of February 25, 2022 a destination layer-2 identifier; an MBMS service priority; or a vehicle-to-everything (V2X) service priority (para [0056], where, the MBMS parameter may support an MBMS single frequency network (MBSFN)”).
Regarding claims 4, 17, 26 and 31, Jung_236 discloses: The method, base station and a system of claims 1, 15, 24 and 28 further comprising: transmitting, by the second base station to the wireless device, a handover command message comprising one or more MBMS configuration parameters for the at least one of the one or more MBMS services (para [0108], “the MBMS service availability message may be included in a handover command message”), wherein the one or more MBMS configuration parameters are received from the first base station via the handover request acknowledge message (para [0121], “transmits a handover request “acceptance message” (equivalent to “acknowledge message”) to the source BS (S915)”).  
Regarding claims 5, 12 and 18, Jung_236 discloses: The method, base station and a system of claims 1 and 15 further comprising: sending, by the first base station, one or more parameters for at least one of the one or more MBMS services (para [0056], where, the MBMS parameter may support an MBMS single frequency network (MBSFN)”), however, Jung_236 does not explicitly teach: wherein the one or more parameters are comprised in at least one: system information block (SIB); or single cell point to multipoint (SCPTM) configuration message.  
Hong teaches: wherein the one or more parameters are comprised in at least one system information block (SIB) or single cell point to multipoint (SCPTM) configuration message (para [0054] and fig 7, para [0143], where, “a single cell as well as point-to-multipoint transmission performed independently or cooperatively by a plurality of cells or cells associated with a plurality of eNBs”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the one or more parameters are comprised in at least one system information block (SIB) configuration message” taught by Hong into the system of Jung_236 in order to receive single-cell multi-transmission control information including the G-RNTI associated with the particular group communication service/session/bearer by the UE for efficient transmission of group communication data.
Regarding claims 6, 13, 19, Jung_236 does not explicitly teach: The method and base station of claims 1, 8 and 15 of claim 1, further comprising: updating, by the first base station, one or more traffic parameters of the at least one of the one or more MBMS services.  
Hong teaches: updating, by the first base station, one or more traffic parameters of the at least one of the one or more MBMS services (para [0113], “the UE may read system information related to the single-cell multi-transmission before updating the MBMS interest information message”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “updating, by the first base station, one or more traffic parameters of the at least one of the one or more MBMS services” taught by Hong into the system of Jung_236 in order to receive single-cell multi-transmission control information including the G-RNTI associated with the particular group communication service/session/bearer by the UE for efficient transmission of group communication data.
Regarding claims 7, 14, 20, Jung_236 does not explicitly teach: The method and base station of claims 8 and 15 further comprising: increasing, by the first base station, a priority of the at least one of the one or more MBMS services.  
Hong teaches: increasing, by the first base station, a priority of the at least one of the one or more MBMS services (para [0108], UE may include relative priority information of group communication service/session/bearer). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “increasing, by the first base station, a priority of the at least one of the one or more MBMS services” taught by Hong into the system of Jung_236 in order to receive single-cell multi-transmission control information including the G-RNTI associated with the particular group communication service/session/bearer by the UE for efficient transmission of group communication data.
Regarding claims 21-23, 27, 32 and 41, Jung_236 discloses: The method, base station and system of claim 1, 8, 15, 24, 28 and 36, wherein the one or more MBMS services indicated by the wireless device (para [0014], “active MBMS service information indicating a type of the MBMS service”) comprise: one or more MBMS services the wireless device is receiving; or one or more MBMS services the wireless device is interested in receiving (para [0106], Table 2, where, MBMS service type TMGI MRB on/off).
Regarding claims 33-35, Jung_236 discloses: The method of claim 1, further comprising: sending, by the first base station to the second base station, a handover request acknowledge message in response to the handover request message (fig 9, para [0121], “transmits a handover request “acceptance message” (equivalent to “acknowledge message”) to the source BS (S915)”), wherein the handover request acknowledge message indicates accepting at least one of the one or more bearers (para [0016], “information regarding a cell in which the MBMS service is transmitted, from the UE, and generate an MBMS point-to-multipoint (PTM) radio bearer (RB) (MRB) initiation message indicating that the target BS provides the MBMS service through an MRB as a bearer for an MBMS”).
Regarding claim 37, Jung_236 discloses: The method of claim 36, further comprising: sending, by the wireless device to the first base station and based on the receiving the handover command message (para [0108], “the MBMS service availability message may be included in a handover command message”), Jung_236 does not explicitly discloses:  a random access preamble.  
Hong teaches: a random access preamble (para [0139], “DCI format 1C used for a response to random access, “paging” equivalent to “preamble”, and transmission of system information, or a new improved format may be used”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a random access preamble” taught by Hong into the system of Jung_236 in order to receive single-cell multi-transmission control information including the G-RNTI associated with the particular group communication service/session/bearer by the UE for efficient transmission of group communication data.

Regarding claim 38, Jung_236 does not explicitly discloses: The method of claim 36, wherein the receiving the MBMS transport blocks associated with at least one of the one or more MBMS services is further based on completion of a random access procedure.  
Hong teaches: wherein the receiving the MBMS transport blocks associated with at least one of the one or more MBMS services is further based on completion of a random access procedure (para [0055], “The CCCH is used for transmitting control information connected to random access of non-RRC-connected UEs”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the receiving the MBMS transport blocks associated with at least one of the one or more MBMS services is further based on completion of a random access procedure” taught by Hong into the system of Jung_236 in order to receive single-cell multi-transmission control information including the G-RNTI associated with the particular group communication service/session/bearer by the UE for efficient transmission of group communication data.
Regarding claim 39, Jung_236 discloses: The method of claim 36, wherein the handover command message further comprises one or more MBMS configuration parameters for the at least one of the one or more MBMS services (para [0056], the supported parameter is MBSFN). 
Regarding claim 42, Jung_236 discloses: The method of claim 36, wherein the at least one message comprises a radio resource control (RRC) message (fig 8, step S825, para [0113], where, “the UE transmits an RRC connection reconfiguration complete message to the target BS (S825)”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIZAM U AHMED/Examiner, Art Unit 2461